Title: To James Madison from John Armstrong, Jr., 1 June 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir,
1st. June 1806 Paris.

I avail myself of Mr. Washington’s return to America, to inform you that after 3 weeks of much anxious endeavor I have rec’d assurances that his Imperial majesty interests himself in the amicable adjustment of our differences with Spain and that he has taken measures for bringing that power into an early negociation on the subject of them. I hope, in a few days, to be able to transmit the offi answer of this court to my applications and it may not then be improper to state the circumstances which have so long delayed its determination. Of news, I have but two articles to communicate.  The Pope is about to retire into a convent within the Diocess of which he was bishop before his elevation to the papal see. Cardinal Fesch will be his spiritual successor Napoleon his temporal.
The fate of Switserland is at length determined.  It is to be divided between Baden Wurtemberg and France.
I have thought it the wiser course to ask no explanations from, nor make any reproaches to Mr. B. with regard to the circumstance mentioned in my letter of the 4th.  To you, he and Mr. E. will owe an explanation of their motives, and I hope it may be satisfactory.  The former is much piqued at the incivility or neglect with which he has been, and is, treated here.  The cause is however evident, and does not seem to admit a cure.  I am with great consideration and respect, Your Most obed. & most hum. Servt.

John Armstrong

